Citation Nr: 0604290	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to November 1974.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.  In 
July 2004, the veteran testified before a local RO hearing 
officer.  He also testified, in March 2005, at a Travel Board 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A chronic back disorder was not manifested in service, 
arthritis of the lumbar spine was not manifested in the first 
postservice year, and it is not shown that any current back 
disability is related to service.

2.  A psychiatric disability, to include bipolar disorder, 
was not manifested in service; a psychosis was not manifested 
in the first postservice year; and it is not shown that any 
current psychiatric disability is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2002 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims.  In this letter, the RO 
also advised the veteran of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the August 2002 letter did not specifically instruct 
the appellant to provide all pertinent evidence related to 
his claims, the May 2004 Statement of the Case (SOC) did.  
The content of the notice provided to the appellant as part 
of the SOC fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice, but 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board has considered the possibility of obtaining VA 
medical examinations and/or opinions that specifically 
addresses the issue of whether the veteran's claimed back and 
psychiatric disorders are in any way related to his military 
service.  See 38 U.S.C.A. § 5103A(d), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as will be discussed in greater detail 
below, there is already competent medical evidence of record 
suggesting that the veteran's current back-related problems 
are related to injuries sustained in various postservice 
work-related accidents, the first of which occurred in 1991.  
Consequently, the Board finds that there is also competent 
medical evidence of record regarding the etiology of his 
current back disability, and that an additional examination 
or opinion is not "necessary" under the provisions of 38 
U.S.C.A. § 5103A(d).  As for his claimed psychiatric 
problems, to include bipolar disorder, there is no mention of 
a diagnosed psychiatric disorder in the veteran's service 
medical records.  

Furthermore, as will be discussed, infra, although evidence 
of anxiety was found in 1987 and back problems were first 
shown to be manifested following the veteran's involvement in 
a 1991 work-related accident, the Board believes that any 
opinion obtained regarding a relationship between the 
veteran's claimed back and psychiatric disorders and his 
military service would be based on sheer speculation, and is 
not necessary to reach a decision.  As will be discussed, the 
earliest evidence of psychiatric and back problems does not 
appear in the record until approximately 13 and 17 years, 
respectively, after service, and there is no competent 
medical evidence suggesting a relationship between the 
current disabilities and the veteran's military service.  The 
Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Accordingly, the 
Board finds that an examination to determine the etiology of 
the veteran's claimed disorders is not "necessary."  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(4).  

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

Factual Background

The veteran's service medical records show that at the time 
of his November 1970 enlistment examination, clinical 
evaluation of the veteran's spine and psychiatric states was 
normal.  The veteran complained of upper back pain in May 
1971.  Muscle strain was diagnosed.  In February 1974, the 
veteran complained of back pain following shoveling snow.  
Questionable muscle strain was diagnosed.    He requested a 
psychiatric consult in May 1974 because of a one year history 
of poor relationships at work, periodic rage reactions, and 
feelings of great hostility.  A provisional diagnosis of 
personality disorder was supplied.  The veteran was referred 
to the USPHS (U.S. Public Health Service) in Brighton, 
Massachusetts.  Also in May 1974, a provisional diagnosis of 
rule out temporal lobe seizure disorder was made.  The 
veteran was referred to the VA Medical Center (VAMC) in 
Jamaica Plains, Massachusetts.  The veteran later, in January 
2004, informed VA that he was never treated at the VAMC in 
Boston, Massachusetts in 1974.  See VA Form 21-4138.  The 
Board observes that the National Personnel Records Center 
(NPRC) informed VA in November 2003 that records from the 
USPHS for May and June 1974 were not on file.  NPRC suggested 
that these records may be found at the National Hansen's 
Disease Program (NHDP) in Baton Rouge, Louisiana.  The Board 
observes that VA sought to obtain these records on four 
different occasions, the last time in April 2004.  In 
September 2004, NHDP informed VA that the sought after 
records had been destroyed.  A report of physical examination 
dated in April 1974 was negative for clinical findings of 
either a back or psychiatric disorder.  His August 1974 
separation examination showed that clinical evaluation of his 
spine and psychiatric states was normal.  X-ray examination 
of the veteran's lumbosacral spine taking in the course of 
his separation examination reveal the presence of mild rotary 
convex scoliosis and spina bifida "culta" [sic].  No other 
abnormalities were noted.  

A January 1992 private medical record shows complaints of low 
back pain since being hit by a motor vehicle in August 1991.  

An August 1994 letter from a private physician states that 
the veteran's low back symptoms were causally related to an 
industrial accident which occurred in 1991, and which was re-
aggravated in 1992 and 1994.  

A September 1994 letter from a private physician states that 
the veteran was hit by a motor vehicle about four years 
earlier, and that he had complained of lumbosacral discomfort 
since that time.  Chronic low back pain and lumbar 
spondylosis was diagnosed.  


As part of a May 1997 private examination report, the veteran 
claimed to have had lower back pain since 1991 when he was 
hit by a motor vehicle.  Lower back strain was diagnosed.  

A July 1997 private medical record shows that the veteran 
complained of left upper extremity pain since he suffered an 
injury in June 1997.  Cervical radiculitis was diagnosed.  

An August 1997 private treatment record shows complaints of 
low back pain.  

A letter dictated in February 1998 by a physician reveals 
that he initially treated the veteran in 1987 for anxiety and 
insomnia.  He added that he later treated the veteran in 1989 
(for substance abuse) and 1994 (for acute depression).  The 
physician noted that the veteran's major difficulties arose 
from his various back-related problems, and that his 
psychiatric status had been fairly stable.  Bipolar disorder 
was diagnosed.  

An August 2000 private MRI (magnetic imaging resonance) 
report shows lumbar spine degenerative disc disease.

A July 2002 private MRI report includes findings of lumbar 
spine disc protrusion and scoliosis.  

A July 2002 letter, reviewed and approved by a physician, 
indicates that the veteran had suffered work-related injuries 
in 1991 (struck by a car), 1994 (rear-ended), and 1997 (felt 
a pop in his back when turning a wheel to a water gate).  
Chronic low back pain and lumbar spondylosis was diagnosed.  

A July 2003 private medical record shows that the reporting 
physician indicated that the veteran had bipolar disorder.  


An October 2003 private medical examination report includes 
diagnoses of bipolar disorder and cocaine abuse in remission, 
and back pain and morphine dependence.  The veteran claimed 
to have been taking Valium since he "snapped" in the 
military.

A November 2003 letter from a private nurse practitioner 
states that the veteran had been treated since May 2003 for 
low back and bilateral leg pain related to degenerative disc 
disease, left sacroiliac joint dysfunction, and myofascial 
pain syndrome.  

At his July 2004 hearing before a RO local hearing officer, 
the veteran testified that he injured his back while serving 
aboard a U.S. coast guard cutter 718.  He stated that he fell 
down a stairwell.  See pages 2 and 3 of hearing transcript.  
He denied injuring his back as a result of shoveling snow.  
See page 6 of transcript.  The veteran further testified that 
he was treated during his period of service for psychiatric-
related problems in Brighton, Massachusetts (USPHS).  

In the course of his July 2004 hearing conducted by the 
undersigned, the veteran again detailed injuring his back as 
a result of falling down steps while in the Coast Guard.  See 
page 5 of transcript.  He added that he also hurt his back 
shoveling snow.  See page 6 of hearing transcript.  The 
veteran added that he was hit by a car following his service 
separation, and that this injury re-aggravated his inservice-
related back problems.  See pages 7 and 8 of transcript.  The 
veteran also testified that his claimed psychiatric problems 
were associated with in-service abuse, both mental and 
physical.  See pages 9 through 13 of transcript.  He added 
that he had been afforded intermittent private psychiatric 
treatment for about 22 years.  See page 15 of hearing 
transcript.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).


Certain chronic disabilities including, as here pertinent, 
arthritis and psychoses, are presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

Back Disorder

There is a medical diagnosis of current back disability.  
Lumbar spondylosis, lower back strain, and lumbar scoliosis 
are diagnosed.  The veteran attributes his back problems to 
service, and, specifically to an injury which occurred as a 
result of a fall.  While muscle strain was diagnosed in 1971, 
and questionable muscle strain was diagnosed in 1974, no 
other back complaints, abnormal findings, or treatment were 
reported.  Hence, the back-related treatment appears to have 
been acute in nature.  Furthermore, on both April and August 
1974 examinations no back problems were either complained of 
or diagnosed.  Consequently, direct service connection, i.e., 
on the basis that chronic disability became manifested during 
active service and has persisted since, is not warranted.  
The earliest competent (medical) evidence of chronic back 
pathology of record is shown to have begun as a direct result 
of the veteran's involvement in a 1991 work-related accident.  
In fact, as noted above, a private physician in August 1994 
stated that the veteran's low back symptoms were causally 
related to his 1991 accident.  He is also shown to have 
incurred other subsequent work-related accidents, which 
caused injury to his back.  The Board also observes that 
arthritis was not manifested within one year following the 
veteran's separation from active duty.  Consequently, 
presumptive service connection for low back arthritis under 
38 U.S.C.A. §§ 1112, 1113 is not warranted.  There is no 
postservice continuity of complaints or symptoms pertaining 
to a back disability prior to 1991.  Such a lapse of time 
between service separation (1974) and the earliest 
documentation of current chronic back disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And the 
record is devoid of any medical opinion which relates any 
back disability to service or to any event therein.  

Without competent evidence of a nexus between current back 
disability and service, service connection for such 
disability is not warranted.  The veteran's statements and 
testimony relating current back problems to service cannot by 
themselves establish that this is so.  As a layperson, he is 
not competent to opine regarding the etiology of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 

Psychiatric Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; diagnoses of acute depression and bipolar 
disorder are shown.

The two additional requirements to be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  While the veteran sought 
treatment in 1974 due to poor relationships at work, periodic 
rage reactions, and feelings of great hostility, there is no 
evidence of abnormal findings or treatment in service.  
Several attempts to obtain medical records from the USPHS and 
NHDP, which may have proven otherwise, were unsuccessful.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  Further, evidence of a 
psychosis is not of record.  Therefore, consideration of 
presumptive provisions afforded for chronic diseases is not 
indicated.  And the record is devoid of any medical opinion 
which relates a current psychiatric disorder to service.

While a personality disorder was diagnosed during the 
veteran's period of service, the Board observes that 
developmental defects, personality disorders, and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. 
§ 3.303(c).


Without evidence of psychiatric disability in service, 
without evidence of a psychosis in the first postservice 
year, and with no competent evidence of a nexus between the 
veteran's current psychiatric disability and service, service 
connection for such disability is not warranted.  The 
veteran's statements and testimony relating his current 
psychiatric problems to service cannot by themselves 
establish that this is so.  As a layperson, he is not 
competent to opine regarding the etiology of a disease or 
disability.  See Espiritu, supra.  The preponderance of the 
evidence is against the veteran's claim.  Hence, it must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a back disorder is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


